Brockenbrougu, J.
dissented on the first point,—that relating to the charge of interest to the guardian, which he had not received from the administrator,—and concurred on the other points.
Tucker, P.
I am of opinion that the decree is erroneous in the following particulars: 1. In charging the *418defendant Foreman as guardian, upon the basis of his ^ ^ having received more than the sum of 3483 dollars from the administrator, when there is no proof of his having received more than that sum, or that he had ever received from the said administrator any further sum for or on account of interest. 2. In rejecting the payment to Butts, the evidence of which is decisive, and its propriety obvious, as there were abundant personal assets for the satisfaction of the debts. 3. In limiting the allowance for board and the annual expenses of the wards, to the annual income which came to the hands of the guardian himself, without adverting to the fact that the estate in the hands of the administrator afforded a revenue in addition to that received by the guardian, more than adequate to the expenses of the wards. Further, without undertaking to decide, upon the evidence, what allowance would be reasonable, I am of opinion that there was no obligation on Foreman to support his wards; that there is no adequate testimony of the waiver of compensation; that their services were not equivalent to their expenses, and that the guardian ought to be allowed a reasonable compensation for their board, and for all just and reasonable disbursements not exceeding the profits of the wards’ estate, taking into the estimate that portion of it which was at the time in the hands of the administrator.
Decree reversed, and cause remanded, with directions to enter a decree according to the last statement of the commissioner, after having allowed the appellant credit with his wards for their proportions of the money paid by him on account of the debt due to Butts.